Citation Nr: 1107338	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1982.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2010 Board hearing.  A transcript of the 
hearing has been associated with the claims file.

For the reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is needed to adjudicate the issues on 
appeal.

At the October 2010 hearing, the Veteran's representative raised 
the issue of entitlement to a finding of clear and unmistakable 
error (CUE) in an October 1993 rating decision which had denied 
service connection for a low back disability.  Specifically, the 
Veteran's representative argues that the September 1992 VA 
examination-which was the basis of the unfavorable 1993 rating 
decision-was inadequate.  

In this case, the RO has not yet adjudicated the recently raised 
CUE claim.  The Board finds that the CUE issue is inextricably 
intertwined with the Veteran's current new and material claim, as 
the outcome of the CUE claim could affect the outcome of his new 
and material claim.  Therefore, the new and material issue must 
be held in abeyance and remanded to the RO to be addressed until 
adjudication of the Veteran's CUE claim.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be adjudicated 
together in order to enter a final decision on the matter).

Further, the representative noted that pertinent post-service VA 
treatment records, since 1991, were and are currently 
outstanding.  Thus, all outstanding, pertinent treatment records, 
since 1991, must be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should associate any 
outstanding, pertinent VA treatment records, 
since 1991, with the claims file.  All 
attempts to locate such records should be 
documented.

2.  The RO/AMC should adjudicate the issue of 
whether CUE exists in the October 1993 rating 
decision which denied service connection for 
a low back disability.  If this issue is 
denied, the Veteran should be informed of his 
appellate rights and given an opportunity to 
appeal.  The CUE issue should only be 
returned to the Board if the Veteran perfects 
a timely appeal of a denial of this claim.  

3.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim for service 
connection for a low back disability.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


